     Case 20-01439-MBK             Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02                      Desc Main
                                             Document     Page 1 of 21



FOR PUBLICATION

 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)




  CONGOLEUM CORPORATION,
           Debtor.                                                       Case No. 20-18488 (MBK)


 BATH IRON WORKS CORPORATION,                                            Adv. Pro. No. 20-01439 (MBK)

                 Plaintiff,                                              Chapter 11

          v.                                                             Hearing Date: March 17, 2021
 CONGOLEUM CORPORATION,

                 Defendant.



                                    AMENDED MEMORANDUM OPINION 1

      Daniel Stolz, Esq.                                           Russell L. Hewit, Esq.
      Genova Burns, LLC                                            Craig A. Domalewski, Esq.
      110 Allen Rd.                                                Scott A. Hall, Esq.
      Suite 304                                                    Dughi, Hewit & Domalewski, P.C.
      Basking Ridge, NJ 07920                                      340 North Ave.
      Counsel for Plaintiff Bath Iron Works                        Cranford, NJ 07016
                                                                   Counsel for Defendant Congoleum Corp.
      Catherine Steege, Esq.
      Michael A. Doornweerd, Esq.
      Wade A Thomson, Esq.
      Jenner & Block, LLP
      353 N. Clark Street
      Chicago, IL 60654
      Counsel for Plaintiff Bath Iron Works


      1
       The Opinion is amended for the sole purpose of correcting counsel of record for Debtor-Defendant in the caption.
      The substance and body of this Opinion were not altered.
                                                               1
Case 20-01439-MBK        Doc 71    Filed 04/16/21 Entered 04/16/21 09:33:02             Desc Main
                                  Document     Page 2 of 21




       This matter comes before the Court on a Motion (“Motion”) (ECF No. 58) filed by Plaintiff

Bath Iron Works Corporation (“BIW”) seeking summary judgment in its favor in the adversary

proceeding against Debtor Congoleum Corporation (“Congoleum” or “Debtor”). The adversary

proceeding seeks declaratory relief relating to the interpretation of the Confirmation Order entered

in 2010 in Congoleum’s prior bankruptcy case. The Debtor opposes BIW’s Motion. The Court

has fully considered the submissions of the parties and the arguments set forth on the record during

the hearing held on March 17, 2021. For the reasons set forth below, the Court grants BIW’s

Motion for summary judgment and issues the requested declaratory relief.

I.     Background

       The factual background and procedural history of this matter are well known to the parties

and will not be repeated in detail here. In relevant part, on December 31, 2003, Congoleum along

with two affiliates, Congoleum Sales, Inc. and Congoleum Fiscal, Inc., (collectively, “Congoleum”

or the “Debtor”) filed voluntary petitions for relief in the United States Bankruptcy Court for the

District of New Jersey under chapter 11 of the Bankruptcy Code. The cases were jointly

administered and captioned In re Congoleum Corporation, 03-51524 (KCF) (the “First

Congoleum Bankruptcy”). In August 2009, the district court withdrew the reference and assumed

authority over the proceedings in Case No. 09-cv-04371 (JAP). On June 7, 2010, the district court

entered an order confirming the Debtor’s Fourth Amended Joint Plan of Reorganization (ECF No.

664 in Case No. 09-cv-04371) (the “2010 Confirmation Order”).

       On July 13, 2020, Congoleum filed the pending bankruptcy proceeding (the “Bankruptcy

Proceeding”) under Case No. 20-18488. Shortly thereafter, on August 6, 2020, BIW filed the



                                                 2
Case 20-01439-MBK              Doc 71      Filed 04/16/21 Entered 04/16/21 09:33:02                    Desc Main
                                          Document     Page 3 of 21



instant Adversary Complaint for Declaratory Judgment and Other Relief (Adv. Pro. No. 20-01439)

(the “Adversary Proceeding”) seeking a declaratory judgment from this Court with respect the

meaning of findings in Paragraph 104 of the district court’s 2010 Confirmation Order in the First

Congoleum Bankruptcy. Specifically, by way of this Adversary Proceeding, BIW asks this Court

to clarify that the district court’s finding in Paragraph 104—which states that BIW has “no

responsibility for any of the liabilities of the Congoleum Flooring Business”—means that BIW is

not a successor to the Congoleum Flooring Business and is not responsible for any liabilities of

the Congoleum Flooring Business, including any environmental liabilities.

           Initially, the parties reached a settlement and sought to consensually resolve the Adversary

Proceeding by requiring that the Court issue extensive findings and conclusions of law. On

November 19, 2020, the Debtor filed a Motion to Approve Settlement (the “Settlement Motion”)

in the Bankruptcy Proceeding (ECF No. 483 in Case No. 20-18488). 2 The requested findings—

each of which was a condition to settlement—are set forth in a fifteen-page attachment to the

Settlement Motion (“Exhibit 1” in Exhibit A to Motion to Approve Settlement, Case No. 20-18488,

ECF No. 483-3 at 12-27). 3 Several non-parties to the litigation objected to the Settlement Motion,

including: DVL, Inc. and DVL Kearny Holdings, LLC (collectively “DVL”), Occidental Chemical

Corporation (“Occidental”), Ashland LLC, and Giavudan Fragrances. In contrast, the Unsecured

Creditors Committee supported the Settlement Motion in all respects.                         The Court held an

evidentiary hearing on December 30, 2020, during which the Court heard testimony and oral

argument. In an Opinion and Order entered on January 4, 2021 (ECF Nos. 619 & 620, respectively,


2
    The Settlement Motion was also filed in the Adversary Proceeding at ECF No. 22.
3
    The requested findings were also filed in the Adversary Proceeding at ECF No. 22-2, pages 12-27.



                                                          3
Case 20-01439-MBK              Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02                    Desc Main
                                         Document     Page 4 of 21



in Case No. 20-18488) 4, the Court declined to approve the settlement and declined to issue partial

findings because to do risked issuance of an inappropriate advisory opinion. See, e.g., In re Cubic

Energy, Inc., 587 B.R. 848 (D. Del. 2018) (holding that a ruling that has no binding effect or does

not resolve the pending adversary litigation is would be little more than an inappropriate advisory

opinion); see also, Coffin v. Malvern Fed. Sav. Bank, 90 F.3d 851 (3d Cir. 1996); Step–Saver Data

Systems, Inc. v. Wyse Technology, 912 F.2d 643 (3rd Cir. 1990). Although this Court found that

the unique circumstances of this case presented a procedural and substantive roadblock to partial

findings in response to a Settlement Motion in the main Bankruptcy Proceeding, the Court

determined that it could, nevertheless, issue findings, if warranted, as part of a ruling on any

dispositive motion brought before the Court in the pending Adversary Proceeding. As a result,

BIW filed a motion for summary judgment in the Adversary Proceeding. The Court notes that the

declaratory rulings sought in the instant motion are far more limited in scope than what was

requested by way of the Settlement Motion. Accordingly, the Court established a briefing

schedule, setting the matter for a hearing on March 17, 2021.




4
    The Opinion and Order were also docketed in the Adversary Proceeding at ECF No. 50 and 51, respectively.



                                                         4
Case 20-01439-MBK         Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02               Desc Main
                                    Document     Page 5 of 21



II.     Discussion

        A. Paragraph 104 and Related Litigation

        The Court notes that the finding by the District Court in Paragraph 104 of the 2010

Confirmation Order was required by the terms of a prior settlement and buyback agreement

reached in 2006, during the First Congoleum Bankruptcy, between Congoleum and Century

Indemnity Co. of N.A. (“Century”). Century had issued several excess insurance policies between

1965- 1986 for liabilities, including asbestos and non-asbestos claims. The settlement and buyback

agreement (the “Century Settlement”) provided for a $16.5 million sale of the excess insurance

policies back to Century, free and clear and subject to a release of all past, present and future claims

under the policies, including claims of additional insureds such as BIW.

        The issue as to the intent, meaning and enforceability of Paragraph 104 arises from pending

environmental litigation involving the Debtor, BIW, DVL and Occidental. Pertinently, on June

12, 2017, DVL commenced litigation in the District of New Jersey against the Debtor and BIW,

captioned DVL, Inc. & DVL Kearny Holdings, LLC v. Congoleum Corp. and Bath Iron Works

Corp., Case No. 17-cv-04261 (KM-JBC) (the “DVL Lawsuit”). In the DVL Lawsuit, DVL seeks

damages against the Debtor and others for over $19 million as a result of the need to remediate

environmental contamination on property located in Kearny, New Jersey (the “Kearny Property”)

that was previously owned by the Debtor and BIW. In that proceeding, DVL asserts causes of

action under the Comprehensive Environmental Response, Compensation, and Liability Act, 42

U.S.C. § 9601 et. seq., (“CERCLA”) and the New Jersey Spill Compensation and Control Act (the

“Spill Act”), as well as under New Jersey common law for public nuisance, negligence, strict




                                                   5
Case 20-01439-MBK          Doc 71    Filed 04/16/21 Entered 04/16/21 09:33:02                Desc Main
                                    Document     Page 6 of 21



liability/abnormally dangerous activity and unjust enrichment. Initially, DVL sued only the

Debtor; however, the Debtor impleaded BIW as a third-party defendant on theories of successor

liability, and DVL amended its complaint to include BIW as a direct defendant. In the DVL

Lawsuit, BIW contends, among other arguments, that DVL’s claims against BIW are barred by

res judicata, because the 2010 Confirmation Order in the First Congoleum Bankruptcy precludes

liability against BIW.

        Also presently pending in the district court is a case captioned Occidental Chemical Corp.

v. 21st Century Fox America, et al., Case No. 18-cv-11273 (MCA-JAD) brought by Occidental

against over 100 defendants, including BIW (the “Occidental Lawsuit”). In that action, Occidental

seeks to recover costs that it alleges it has and will continue to incur as a result of the United States

Environmental Protection Agency (“EPA”) identification of Occidental as the primary responsible

party for alleged migration of discharged contaminants from various defendants’ properties to a

site referred to as the Lower Passaic River, requiring remediation of sediments in the river.

Occidental seeks to apportion that liability among numerous parties for alleged environmental

contamination. On September 24, 2019, BIW filed a third-party complaint in the Occidental

Lawsuit against the Debtor. The Debtor’s and BIW’s successorship dispute arose just as it had in

the DVL Lawsuit, with BIW and the Debtor eventually entering into a stipulation that “[r]esolution

of the corporate successorship issues and claims between BIW and Congoleum in the underlying

DVL Lawsuit will also resolve the corporate successorship issues and claims between BIW and

Congoleum in [the Occidental Lawsuit].” ECF No. 936-1 in Case No. 18-cv-11273. The parties




                                                   6
Case 20-01439-MBK            Doc 71      Filed 04/16/21 Entered 04/16/21 09:33:02                      Desc Main
                                        Document     Page 7 of 21



agreed to stay the proceedings between BIW and the Debtor in the Occidental Lawsuit pending

the outcome of the DVL Lawsuit.

        B. Debtor’s Position

        Throughout various legal proceedings, the Debtor has consistently asserted that BIW is

responsible for the environmental liabilities based on a series of corporate restructurings in 1986

(the “1986 Transactions”), wherein the Debtor’s and BIW’s common corporate parent, Congoleum

Industries, Inc. underwent a multi-tiered internal restructuring followed by separate sales (by

merger). In the instant Adversary Proceeding, the Debtor asserts that issues of fact remain which

preclude a summary judgment ruling. At its core, the Debtor’s position is that the Kearny Property

was not an asset of the “Resilient Flooring Division” or the “Congoleum Flooring Business” and,

thus, was not transferred to the Debtor as part of the 1986 Transactions. The Debtor additionally

asserts that it “could not and did not sell or release any rights to insurance coverage that it did not

own.” ECF No. 62 at 9. Accordingly, the Debtor contends that the Kearny Property and its

associated liabilities were retained by BIW. 5

        C. BIW’s Position

        BIW asserts that the text of Paragraph 104 of the Confirmation Order is clear and

unambiguous. Based on the plain language, BIW contends that it has “no responsibility for every

type of liability that might arise related to the Congoleum Flooring Business[,] including

environmental liabilities.” ECF No. 58-2 at 15. BIW argues that this interpretation is supported


5
 The Debtor also raises issues related to a fire that occurred on the Kearny Property. These arguments have no
impact on this Court’s ruling in this Adversary Proceeding, which seeks interpretation of Paragraph 104 of the 2010
Confirmation Order. Therefore, these arguments will not be addressed.




                                                         7
Case 20-01439-MBK          Doc 71    Filed 04/16/21 Entered 04/16/21 09:33:02            Desc Main
                                    Document     Page 8 of 21



by the context surrounding the 2010 Confirmation Order and BIW describes the factual

circumstances that existed at the time of the Century Settlement and the conditions imposed as

prerequisites to the insurance policy buyback. BIW contends that the issues raised in this

Adversary Proceeding have already been addressed on their merits in the First Congoleum

Bankruptcy and, as a result, Congoleum is bound by those findings. BIW additionally invokes the

doctrines of res judicata, judicial estoppel, and collateral estoppel, which—BIW argues—preclude

a ruling inconsistent with BIW’s position.

       D. Legal Standard

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). As the Supreme Court has indicated, “[s]ummary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather an integral part of the Federal Rules as

a whole, which are designed ‘to secure the just, speedy, and inexpensive determination of every

action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327, 106 S. Ct. 2548, 91 L.Ed.2d 265 (1986)

(citing FED. R. CIV. P. 1). “In deciding a motion for summary judgment, the judge’s function is to

determine if there is a genuine issue for trial.” Josey v. John R. Hollingsworth Corp., 996 F.2d

632, 637 (3d Cir. 1993).

       The moving party bears the initial burden of demonstrating the absence of a genuine

dispute of material fact. Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir. 2001) (citing

Celotex Corp., 477 U.S. at 323, 106 S. Ct. 2548). In determining whether a factual dispute

warranting trial exists, the court must view the record evidence and the summary judgment




                                                 8
Case 20-01439-MBK         Doc 71    Filed 04/16/21 Entered 04/16/21 09:33:02              Desc Main
                                   Document     Page 9 of 21



submissions in the light most favorable to the non-movant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986). Disputed material facts are those “that

might affect the outcome of the suit under the governing law.” Id. at 248, 106 S. Ct. 2505. A

dispute is genuine when it is “triable,” that is, when reasonable minds could disagree on the result.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L.Ed.2d

538 (1986) (citations omitted).

       “Once the moving party establishes the absence of a genuine dispute of material fact,

however, the burden shifts to the non-moving party to ‘do more than simply show that there is

some metaphysical doubt as to the material facts.’” In re Moran-Hernandez, 544 B.R. 796, 800

(Bankr. D.N.J. 2016) (quoting Matsushita, 475 U.S. at 586, 106 S. Ct. 1348). A party may not

defeat a motion for summary judgment unless it sets forth specific facts, in a form that “would be

admissible in evidence,” establishing the existence of a genuine dispute of material fact for trial.

Fed. R. Civ. P. 56(e) (providing that in response to a summary judgment motion the “adverse party

may not rest upon the mere allegations or denials of [its] pleading, but the adverse party’s response,

by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there

is a genuine [dispute] for trial”). See also Fireman's Ins. Co. of Newark, N.J. v. DuFresne, 676

F.2d 965, 969 (3d Cir. 1982); Olympic Junior, Inc. v. David Crystal, Inc., 463 F.2d 1141, 1146

(3d Cir. 1972). If the nonmoving party’s evidence is a mere scintilla or is not “significantly

probative,” the court may grant summary judgment. Liberty Lobby, Inc., supra, 477 U.S. at 249–

250, 106 S. Ct. 2505. “Where the record taken as a whole could not lead a rational trier of fact to




                                                  9
Case 20-01439-MBK              Doc 71      Filed 04/16/21 Entered 04/16/21 09:33:02                        Desc Main
                                         Document      Page 10 of 21



find for the non-moving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587,

106 S. Ct. 1348.

         E. Analysis

         The Debtor frames the outcome of this case on the meaning and scope of the term

“Congoleum Flooring Business.” Congoleum alleges that a material dispute of fact exists as to

this term, which precludes summary judgment. Indeed, in this Adversary Proceeding the parties

disagree as to exactly what the “Congoleum Flooring Business” encompasses and—as a

corollary—what was transferred to the Debtor as a result of the 1986 Transactions, what insurance

policies were sold as a result of the Century Settlement, and what liabilities and coverages were

retained by BIW. Thus, at first blush, it appears that a material dispute of fact exists. However,

this Court is not being asked to make these determinations anew. Rather, as set forth in this Court’s

prior Opinion (ECF No. 619 in Case No. 20-18488) and as discussed with the parties on the record

in various proceedings, this Court is being asked by way of this Adversary Proceeding solely to

interpret the 2010 Confirmation Order and effectuate the intent of Judges Pisano and Ferguson in

reaching their respective determinations. 6 Therefore, the parties’ present understanding of the


6
  Earlier in this litigation, a question was raised as to the propriety of this Court interpreting orders issued by other
judges. Although that argument appears to have been abandoned, this Court will nevertheless provide the following
analysis: Admittedly, the orders at issue in this case were entered by other judges; Judge Ferguson having approved
the Century Settlement, and Judge Pisano having entered the 2010 Confirmation Order. However, under the
circumstances of this case it is both appropriate and within this Court’s authority to interpret an order issued by
another judge. See, e.g., See Alley v. U.S. Dep't of Health & Human Servs., 590 F.3d 1195, 1202 (11th Cir. 2009)
(observing that—due to the passage of time—a new judge may be asked to interpret an order issued many years
before by a different judge.); see also In re China Peak Resort, 76 B.R. 757, 759 (B.A.P. 9th Cir. 1987), aff'd and
remanded, 847 F.2d 570 (9th Cir. 1988), vacated sub nom. California State Bd. of Equalization v. Sierra Summit,
Inc., 490 U.S. 844, 109 S. Ct. 2228, 104 L. Ed. 2d 910 (1989) (discussing factors to be considered when determining
which court should make the interpretation including, but not limited to: efficiency; consistency or accuracy in the
interpretation; and responsibility of the issuing court); Garcia v. Chrysler Grp. LLC, No. 12-1797, 2015 WL
12857080, at *4 (D.N.J. Mar. 9, 2015).



                                                           10
Case 20-01439-MBK        Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02           Desc Main
                                  Document      Page 11 of 21



“Congoleum Flooring Business” is immaterial to this Court’s analysis. Instead, this Court must

look to the record that existed at the time of the Century Settlement and the 2010 Confirmation

Order. There exists no factual dispute as to what was before Judge Ferguson at the time the

bankruptcy court approved the Century Settlement or what was before Judge Pisano at the time

the district court entered the 2010 Confirmation Order. As a result, no issue of material fact

precludes summary judgment of the Adversary Proceeding before this Court.

       Furthermore, it is not for this Court to pass judgment on the rulings in the First Congoleum

Bankruptcy. This Court is not reviewing either the approval of the Century Settlement or entry of

the 2010 Confirmation Order to determine whether it was prudent to issue those rulings, or whether

they were correct based on the information presented to the respective judges. This Court’s role

in this Adversary Proceeding is limited to discerning what insurance policies and rights Judges

Pisano and Ferguson understood were to be sold and released in the Century Settlement, as

incorporated in the 2010 Confirmation Order. To make these findings, this Court looks to the

parties’ oral arguments, pleadings, and any other submissions which supported the decisions in the

First Congoleum Bankruptcy. The Court concludes that by entering into the Century Settlement,

and by incorporating Paragraph 104 into the 2010 Confirmation Order, the Debtor assumed all

liability for all claims, including those environmental claims stemming from the Kearny Property.

This conclusion is supported by the factual record as well as public policy considerations.

               1. The Record Before the Court at the time of the Century Settlement and
                  2010 Confirmation Order

       The record indicates that all parties—including the Court—believed and understood that

all business undertaken at the Kearny Property was part of the “Congoleum Flooring Business,”



                                                11
Case 20-01439-MBK           Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02         Desc Main
                                     Document      Page 12 of 21



which was transferred to the Debtor as a result of the 1986 Transactions. The Debtor’s current

contention that the Kearny Property was excluded from these transactions and was not part of the

“Congoleum Flooring Business” is contradicted by the Debtor’s own representations in the First

Congoleum Bankruptcy. Specifically, in the Motion to Approve the Century Settlement, the

Debtor included and referenced as an exhibit the proposed settlement agreement. Exhibit A to

Debtor’s Motion to Approve Settlement (Settlement and Buy Back Agreement), Case No. 03-51524,

ECF No. 4439-2.     This document, which ultimately was approved as the Century Settlement,

defines “Congoleum Flooring Business” in Paragraph L and indicates that it is the business entity

that “was headquartered continuously in Kearny, New Jersey, from before 1965 to 1987.” Id. at 7.

Furthermore, Congoleum repeatedly represented—through submissions and testimony—that it

was the successor to the entity known as Congoleum-Nairn, Inc., which operated at the Kearny

property from 1924 through 1968. See e.g., Id. at 6, ¶ K; Exhibit B to Debtor’s Motion to Approve

Settlement (Feist Declaration), Case No. 03-51524, ECF No. 4439-3. The record further reflects

that Congoleum-Nairn was the entity that was conscripted by the government to make wartime

products during World War II. Thus, to the extent the Debtor contends that the Congoleum

Flooring Business could not have included the activities of the Kearny Property facility during

World War II, this argument has been rebutted by the uncontroverted evidence in the record and

no factual issue remains.

       There is nothing in the record to indicate that the parties distinguished between the

Congoleum Flooring Business transferred to the Debtor and the alleged assets and liabilities of the

flooring business retained by BIW. To the contrary, the Debtor consistently represented that it




                                                12
Case 20-01439-MBK        Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02            Desc Main
                                  Document      Page 13 of 21



was the sole successor to the entire flooring business. See, e.g., Transcript of Hearing on Motion

to Approve Century Settlement, Sept. 11, 2006, Case No. 03-51524, ECF No. 4568 at 51:3-8

(“After a great deal of due diligence there is no question in my client’s mind that we are the

successor, the company that is now called Congoleum is the successor to all of the flooring

businesses that had been run by predecessors. We’ve given that representation to Century in this

agreement, and we’ve told other people, anybody who could have been a predecessor.”). The

Court will not belabor the point. In short, the Debtor points to no documentation or arguments

that were placed before the Court at the time of the Century Settlement which would have

suggested to the Court or to other interested parties that the Kearny Property was not part of the

Congoleum Flooring Business, or that BIW was retaining liability relating to any aspect of the

flooring business. To the contrary, all evidence in the record at the time leads to the reasonable

conclusion that the Kearny Property, in fact, was transferred to the Debtor as a result of the 1986

Transactions.

       Further, it is clear from the record that the parties contemplated the sale of all insurance

policies, not just the asbestos-related policies. The record before Judge Ferguson at the time she

approved the Century Settlement confirms that the parties negotiated for a buyback of all

coverage—not just asbestos coverage—in reaching the Century Settlement. In the Motion to

Approve the Century Settlement the Debtor noted that

       As a condition of the Settlement and Buyback Agreement, Century, on behalf of
       the Century Entities, will pay the Settlement and Buyback Amount only if they can
       have certainty that the Century Entities will be released fully from, and have
       injunctive protection against, all Claims, including non-asbestos claims, that may
       be based on, or derive from, the Subject Policies.




                                                13
Case 20-01439-MBK         Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02              Desc Main
                                   Document      Page 14 of 21



        Application in Support of Motion to Approve Century Settlement, Case No. 03-51524, ECF

No. 4439-1 at ¶ 52 (emphasis in original). The representation that the buyback included non-

asbestos claims was further advanced through the testimony of interested parties, including

Congoleum’s then-CFO, Howard N. Feist, III, and a representative on behalf of Century. See

Exhibit B to Debtor’s Motion to Approve Century Settlement (Feist Declaration), Case No. 03-

51524, ECF No. 4439-3; Declaration of Maria Thompson, Case No. 03-51524, ECF No. 4446 at

¶7.

        Additionally, the issue of whether the Century Settlement could or should include non-

asbestos coverages was litigated before the Bankruptcy Court in the First Congoleum Bankruptcy.

Certain parties objected to the Debtor’s Motion to Approve the Century Settlement and argued that

non-asbestos coverage should not be included in the sale. See, e.g., Transcript of Hearing on

Motion to Approve Century Settlement, Sept. 11, 2006, Case No. 03-51524, ECF No. 4568 at 41:1

(“[The Century Settlement] cannot address nonasbestos liability, period.”). In response to these

objections, the Debtor “doubled-down” on its representation that it sought to sell both asbestos and

non-asbestos coverages. See, e.g., Id. at 52:4-6 (“So Your Honor, what’s being sought is non, is a

sale of the, of nonasbestos coverages, as well as asbestos coverages here for flooring business

claims.”); Id. at 53:8-14 (“They’re long latency claims, essentially environmental claims, long

latency pollution claims, that sort of ilk, and Century paid us for that as well as, as well as for the

asbestos claims. They wanted a complete policy buy back of all their liabilities, which I think it is

within their right to bargain for and our right to grant.”).




                                                  14
Case 20-01439-MBK         Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02             Desc Main
                                   Document      Page 15 of 21



       Finally, the Debtor represented to the district court that both asbestos and non-asbestos

coverage was included in the Century Settlement. See, e.g., Declaration of Howard N. Feist, III,

Case No. 09-cv-04371 (JAP), ECF No. 625 at ¶ 72. (“The settling insurers with policies that

covered non-asbestos claims indicated that they would not buy back their respective policies or

pay any settlement amounts unless they received a full release for their non-asbestos claims, as

well as their asbestos claims.”). Accordingly, the incontrovertible and unambiguous record before

the Court when Judge Ferguson approved the Century Settlement and when Judge Pisano entered

the 2010 Confirmation Order unequivocally settles that the sale included insurance policies for

both asbestos and non-asbestos liabilities. The Debtor has presented no evidence to the contrary

which creates a triable issue of fact.

       Based on the foregoing, this Court agrees with BIW’s interpretation of Paragraph 104 of

the 2010 Confirmation Order. The Court holds that the finding contained in Paragraph 104, which

states that BIW has no responsibility for any of the liabilities of the Congoleum Flooring Business,

covers all liabilities, including environmental liabilities associated with the Kearny Property. It is

difficult to conceive of how this could not have been the Courts’—and the parties’—understanding

and intent at the time the Orders in question were entered. Judges Pisano and Ferguson had an

obligation under settled law to adequately protect the interests of BIW and the other additional

named insureds under the Century policies, and to ensure that these interest-holders were treated

fairly in the First Congoleum Bankruptcy. See e.g., 11 U.S.C. § 363(e); In re Roman Cath. Bishop

of Stockton, No. 14-20371, 2017 WL 118013 (Bankr. E.D. Cal. Jan. 10, 2017); In re Scimeca

Found., Inc., 497 B.R. 753 (Bankr. E.D. Pa. 2013) (holding that a party with an interest in estate




                                                 15
Case 20-01439-MBK        Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02             Desc Main
                                  Document      Page 16 of 21



property to be sold must be adequately protected when trustee sells property out of ordinary course

of debtor’s business). Judge Ferguson would not have—and could not have—approved a sale that

stripped BIW of its right to coverage without ensuring that BIW received suitable compensation.

See, e.g., In re SportStuff, Inc., 430 B.R. 170, 179 (B.A.P. 8th Cir. 2010) (reversing bankruptcy

court’s approval of settlement with insurance carrier as not “fair and reasonable,” in part, because

additional insureds did not consent or receive adequate compensation). If, as the Debtor now

argues, BIW was not being relieved of all liability of the Congoleum Flooring Business, then it is

unclear what benefit BIW received as a result of the Century Settlement. Indeed, this Court made

this inquiry to Debtor during oral argument on March 17, 2021. The Debtor failed to provide an

adequate response.

       Further, during oral argument, counsel for the Debtor attempted to explain why the assets

of “Congoleum Flooring Business” that were transferred to the Debtor in the 1986 Transactions

were limited and, thus, did not include the Kearny Property and its associated liabilities. When

the Court inquired as to how Judge Ferguson could be charged with this knowledge if it was not

part of the record at the time, the Debtor again did not have a response. Instead, the Debtor focused

on its and BIW’s subjective understanding of what was transferred and what was retained in the

1986 Transaction. As an initial matter, and as noted by the Court during oral argument, at issue is

the scope of insurance coverage bought back by Century, not the identification of assets sold to

BIW. For the most part, buildings do not pollute rivers. Rather, harmful discharges occur through

improper business activities. As the Debtor confirmed to Judge Ferguson, the Century Settlement




                                                 16
Case 20-01439-MBK         Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02              Desc Main
                                   Document      Page 17 of 21



provided for Century to buy back all of its non-asbestos coverages for the flooring business claims.

There was no reference at all to limitations based upon title to real estate or physical assets.

       Moreover, BIW disputes the Debtor’s assertion that BIW was aware it retained certain

liabilities of the flooring business. To the contrary, BIW asserts that, had it believed that it was

receiving only limited liability protection, it would have objected to the Century Settlement. As

set forth above, the record supports BIW’s position. Thus, to the extent the Debtor means to argue

that BIW impliedly consented to a settlement which did not provide full relief from liability, this

argument fails.

       The Court further reiterates that it is not concerned with the parties’ present subjective

understandings. Rather, the focus is on the scope, meaning, and intent of the Century Settlement

and Paragraph 104 of the 2010 Confirmation Order at the time those instruments were approved

and entered by the Court. Given the circumstances of this case and the evidence before the Court

at the time, there is no factual dispute as to the meaning of those documents and the language

contained therein. The Debtor’s present allegations of what was understood by the parties, but not

available on the record to the Court, is insufficient to establish the existence of a material issue of

fact and defeat summary judgment. See Matsushita, 475 U.S. at 587, 106 S. Ct. 1348.




                  2. Policy Considerations

       The Court’s conclusion is likewise buttressed by significant policy considerations. At the

time of the Century Settlement, the parties engaged in extensive negotiations. The record clearly




                                                  17
Case 20-01439-MBK         Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02             Desc Main
                                   Document      Page 18 of 21



establishes that the insurers sought “certainty” that they were relieved of all coverage liability,

including non-asbestos claims. See, e.g., Application in Support of Motion to Approve Century

Settlement, Case No. 03-51524, ECF No. 4439-1 at ¶ 52; Declaration of Howard N. Feist, III, Case

No. 09-cv-04371 (JAP), ECF No. 625 at ¶ 72 (“The settling insurers with policies that covered

non-asbestos claims indicated that they would not buy back their respective policies or pay any

settlement amounts unless they received a full release for their non-asbestos claims, as well as their

asbestos claims.”); Application in Support of Motion to Approve Century Settlement, Case No. 03-

51524, ECF No. 4439-1 at ¶ 52 (“As a condition of the Settlement and Buyback Agreement,

Century, on behalf of the Century Entities, will pay the Settlement and Buyback Amount only if

they can have certainty that the Century Entities will be released fully from, and have injunctive

protection against, all Claims, including non-asbestos claims, that may be based on, or derive from,

the Subject Policies.”) (first emphasis added) (second emphasis in original). These issues were

litigated before Judge Ferguson, with the Debtor arguing in favor of a broad release of all types of

claims. See, e.g., Transcript of Hearing on Motion to Approve Century Settlement, Sept. 11, 2006,

Case No. 03-51524, ECF No. 4568 at 52:4-6; 53:8-14. The insurance carriers provided significant

consideration to the bankruptcy estate in exchange for the ability to buy back the policies in the

Century Settlement. Likewise, in exchange for release of coverage resulting from the Century

Settlement, BIW and similarly situated additional insureds were promised certainty as to future

liability for any claims arising from the Debtor’s flooring business. To further protect its interest

and the interests of the additional insureds, Century negotiated to have the essence of the Century

Settlement memorialized in a finding in the 2010 Confirmation Order. Despite this history, and




                                                 18
Case 20-01439-MBK        Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02             Desc Main
                                  Document      Page 19 of 21



despite the expansive language in the Century Settlement and the 2010 Confirmation Order, the

Debtor now suggests that BIW is still liable for—and the insurers are still on the hook for—certain

liabilities associated with the flooring business. To accept the Debtor’s position would prove

problematic in this case and beyond.

       With respect to this case, the Court holds that the Debtor cannot hide behind a series of

complex corporate restructurings to avoid liability. Indeed, the notion that BIW retained liability

and that the insurers are still obligated to provide coverage is news to everyone but the Debtor.

The Debtor took a defined position at the time of the Century Settlement and the 2010

Confirmation Order, which benefited the bankruptcy estate as a whole, and improved the Debtor’s

chances at a successful reorganization. The Debtor cannot now take a contrary position, which

better serves its current interests. See, e.g., In re Price, 361 B.R. 68, 79 (Bankr. D.N.J. 2007)

(collecting cases and discussing quasi-estoppel, which has its basis in equity and precludes a party

from asserting, to another’s prejudice, a position that is inconsistent with a previously-held

position). The record in this case—as established by the Debtor’s own submissions—is clear that

the insurers negotiated strongly for “certainty” in the Century Settlement. See, e.g., Declaration of

Howard N. Feist, III, Case No. 09-cv-04371 (JAP), ECF No. 625 at ¶ 72. This Court must provide

such certainty by accepting BIW’s interpretation of the Century Settlement and the 2010

Confirmation Order.

       On a larger scale, acceptance of the Debtor’s position would put an asterisk on all future

settlements with insurers. The sale of assets—such as insurance policies—through bankruptcy

court sales and confirmation orders facilitates successful reorganizations by bringing an immediate




                                                 19
Case 20-01439-MBK           Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02                   Desc Main
                                     Document      Page 20 of 21



injection of necessary funds into the estate and avoiding costly litigation. This is especially true

in asbestos cases and other mass tort cases. The benefit to insurance carriers by entering into

settlement agreements involving the sale of insurance policies is that they are relieved of their

obligation to provide coverage.         If, after settling with debtors, insurance providers face a

continuing threat that they may be called back to provide coverage to additional insureds, 7 it will

discourage carriers from entering into settlements with debtors in the first instance. This Court

will not adopt a policy that jeopardizes future settlements by permitting the debtor or third parties

to revisit, years later, the terms of an insurance buy back approved under 11 U.S.C. § 363(b) and

(f).




7
  Much like Michael Corleone in The Godfather III. THE GODFATHER III (Paramount Pictures 1990) (“Just when I
thought I was out… they pull me back in!”).



                                                     20
Case 20-01439-MBK        Doc 71     Filed 04/16/21 Entered 04/16/21 09:33:02             Desc Main
                                  Document      Page 21 of 21



III.   Conclusion

       For the reasons set forth above, the Court finds that the Century Settlement sold the policies

free and clear and subject to a release of all past, present and future claims—both asbestos and

non-asbestos—including claims of additional insureds such as BIW. Paragraph 104 of the 2010

Confirmation Order further memorializes that BIW has no liability for any claims—asbestos and

non-asbestos—stemming from the Congoleum Flooring Business, which includes all activities at

the Kearny Property. Accordingly, the Court GRANTS summary judgment in favor of BIW. The

Court will enter a form of Order consistent with this Opinion.




Dated: April 16, 2021




                                                21
